Exhibit 10.22
(CRESTWOOD MIDSTREAM PARTNERS LOGO) [h79688h7968801.gif]
September 7, 2010
Mr. Mark G. Stockard
19911 Erika Way
Katy, Texas 77450
Dear Mark:
     As we have discussed, we are pleased to offer you a position with Crestwood
Midstream Partners, LLC (Crestwood or the Company). As you know, Crestwood is in
the process of acquiring all of the interests in Quicksilver Gas Services LP
(NYSE:KGS) held by Quicksilver Resources Inc. We expect that the KGS Acquisition
will occur on or about October 1, 2010. Subsequent to closing, Crestwood, and
our partner First Reserve Corporation (FRC) will own 100% of the general partner
of KGS and approximately 62.5% of the outstanding limited partner units of KGS
through our holding company Crestwood Holdings Partners, LLC. In addition to
continuing to acquire midstream assets through our partnership with FRC, the
Crestwood executive team will become the executive management team for KGS with
all the attendant duties and responsibilities regarding a publicly traded master
limited partnership. We think your background and experience are particularly
well suited for the dual executive responsibilities of Crestwood and KGS and our
compensation arrangement with you will reflect performance expectations and
incentive compensation opportunities from both entities. It is our strong belief
that you will become an integral part of the Crestwood team and that you will
benefit from your association with the Crestwood partners, employees and
investors. This letter is intended to outline the terms of your employment
should you accept.

  1.   Position: You will be Vice President — Treasurer and Investor Relations,
devoting substantially all of your time to the handling of the treasury, cash
management, debt compliance, business planning and budgeting and investor
relations matters on behalf of Crestwood, its subsidiaries and affiliates
including KGS. In this role, you will be expected to coordinate the
relationships with all of Crestwood’s commercial banks and financial cash
management institutions, supervise the in-house treasury and cash management
functions, direct the Company’s annual budget and business plan process and
manage the investor relations of KGS including the preparation and presentation
of public materials and disclosures pursuant to SEC and NYSE rules and
regulations as required. You will be an integral part of the Crestwood and KGS
management team and will participate in all executive, operational and strategic
decisions as a part of the Crestwood executive management team.

 



--------------------------------------------------------------------------------



 



  2.   Start Date: Should you accept this offer, your employment will commence
as of October 1, 2010.     3.   Compensation: Your total compensation package
shall include (i) annual base salary and annual bonus, (ii) annual KGS equity
grant pursuant to KGS’ Second Amended and Restated 2007 Equity Plan (the KGS
Equity Plan), (iii) a one-time KGS equity grant pursuant to the KGS Equity Plan,
and (iv) a one-time Crestwood Incentive Unit grant representing a “profits
interest” in Crestwood pursuant to the Amended and Restated Operating Agreement
of Crestwood Midstream Partners II, LLC dated April 30, 2010 (the Crestwood/FRC
Agreement). The annual base salary and bonus shall be determined at the sole
discretion of the Crestwood Management Committee, of which Robert G. Phillips is
a member, as defined in the Crestwood/FRC Agreement. The annual KGS equity grant
shall be determined at the sole discretion of the Board of Directors of KGS.
Your initial compensation arrangement with the Company shall be as follows:

  a.   Annual Base Salary — shall be paid twice monthly in cash at an annualized
rate of $220,000. Any adjustments in your base salary thereafter shall be at the
discretion of the Crestwood Management Committee.     b.   Annual Bonus — shall
be paid annually in cash up to a target bonus amount of 50% of your base salary.
Your 2010 annual bonus shall be calculated on a pro-rata basis considering the
effective date of your agreement. Your annual bonus shall be determined by the
Crestwood Management Committee based upon your individual performance and the
Company’s performance (including KGS) relative to approved financial and
non-financial goals for the Company as set by the Crestwood Management Committee
and/or the Board of Directors of KGS as applicable. Any adjustments in your
annual target bonus shall be at the discretion of the Crestwood Management
Committee pursuant to the Crestwood/FRC Agreement.     c.   Annual KGS Equity
Grant — shall be issued annually in an amount equal to 45% of your base salary
(provided, however, that you shall receive an initial Annual KGS Equity Grant,
as of your effective date, equal to 125% of your 2010 target equity amount). It
is contemplated that the initial equity grant under this provision shall be in
the form of a Phantom Unit equity grant, as set forth in Section 8 of the KGS
Equity Plan, and shall be subject to grantee’s acceptance of the terms included
in a Phantom Unit Award Agreement. Any equity grant issued shall be pursuant to
the terms and conditions of the KGS Equity Plan including a three-year vesting
period and shall be at the sole discretion of the Crestwood Management Committee
and/or the Board of Directors of KGS as applicable.     d.   One-time KGS Equity
Grant — shall be issued at your effective date in the amount of $100,000 of KGS
Restricted Units, with distribution rights, to

 



--------------------------------------------------------------------------------



 



      compensate you for the forfeiture of your current Buckeye Pipeline
Partners LP equity grant of 2,600 restricted units with an approximate value of
$164,000. Any Restricted Unit grant hereunder shall be pursuant to Section 7 of
the KGS Equity Plan and shall be subject to grantee’s acceptance of the
Restricted Unit Grant Award Agreement which shall include but not be limited to
a three-year vesting period.     e.   One-time Crestwood Incentive Unit Grant —
shall be issued at your effective date pursuant to the Crestwood/FRC Agreement
in an amount equal to 20,000 Crestwood Incentive Units. The grant of Crestwood
Incentive Units shall represent a “profits interest” in the Company and shall be
made pursuant to and shall be conditioned upon grantee’s acceptance of an Equity
Agreement which shall describe the terms and conditions of the grant including
but not limited to vesting, repurchase rights, forfeiture and transfer
obligations.

  4.   Expenses: You will be entitled to reimbursement for such reasonable
travel and other expenses incurred in the performance of your duties, provided
such expenses are documented as required by federal tax laws and rules.     5.  
Benefits: During your employment, you will be entitled to participate in
Crestwood’s comprehensive benefit program which includes medical, dental,
vision, disability, 401(k) and other benefit plans. A copy of our benefit
summary is attached hereto. Additionally, you shall be entitled to up to 4 weeks
per year time off for vacations and up 10 days per year for sick days and
holidays.

     By signing this letter, you agree that this position is for no set term and
that our employment relationship is strictly voluntary and at-will on both
sides. This offer is further subject to your execution and delivery of the
various equity grant or award agreements as described hereinabove.
     Please evidence your agreement with the foregoing by signing below and
returning a copy to me at 717 Texas Avenue, Suite 3150, Houston, Texas 77002.

            Sincerely,         CRESTWOOD MIDSTREAM PARTNERS, LLC
      By:   /s/ Robert G. Phillips         Robert G. Phillips        President
and CEO     



 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED
THIS 17th DAY OF SEPTEMBER
/s/ Mark Stockard
 
MARK STOCKARD

 